OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be reversed, the motion to suppress granted and the matter remitted to *617Supreme Court, New York County, for further proceedings on the indictment.
Defendant’s motion to suppress physical evidence seized from his apartment should have been granted. The only sworn testimony submitted in support of the warrant application was the affidavit of a transit police officer. This document does not contain facts sufficient to support the determination that probable cause existed to search defendant’s apartment for a quantity of stolen checks (see People v Nieves, 36 NY2d. 396). In addition, on the facts of this case, we disagree that the confidential informant’s identity was itself sufficient to establish reliability. Inasmuch as no other indicia of reliability appear in the affidavit, this deficiency presents an additional ground for concluding that the warrant was issued without the requisite probable cause.
Chief Judge Cooke and Judges Jasen, Gabrielli, Jones, Wachtler and Fuchsberg concur in memorandum; Judge Meyer taking no part.
Order reversed, etc.